Case: 21-50005      Document: 00515996408         Page: 1    Date Filed: 08/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 26, 2021
                                  No. 21-50005                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Hugo Ramirez-Garcia,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-332-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Hugo Ramirez-Garcia was sentenced to 30 months of imprisonment
   and three years of supervised release for his guilty plea conviction of illegal
   reentry after removal, in violation of 8 U.S.C. § 1326. As his sole appellate
   issue, Ramirez-Garcia argues that the recidivism enhancement under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50005      Document: 00515996408          Page: 2   Date Filed: 08/26/2021




                                    No. 21-50005


   § 1326(b) is unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466
   (2000), and subsequent decisions because the statute provides for a sentence
   above the otherwise applicable statutory maximum based on facts that are
   neither alleged in the indictment nor found by a jury beyond a reasonable
   doubt.     Ramirez-Garcia concedes that this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224, 226-27 (1998), but seeks to
   preserve the issue for further review.
            The Government has filed an unopposed motion for summary
   affirmance or, in the alternative, an extension of time to file a brief. As the
   Government argues, and Ramirez-Garcia concedes, the sole issue raised on
   appeal is foreclosed by Almendarez-Torres, 523 U.S. at 226-27. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Summary affirmance is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
            Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED AS MOOT, and the judgment of the district court
   is AFFIRMED.




                                            2